Lewis, J.
1. It appears that the judge of the court below approved of the verdicts rendered, and did not consider them excessive. There being, in the motions for new trial, no ground that the recoveries were excessive, the plaintiff in error will not be heard to complain here because the court allowed the plaintiffs below to voluntarily write off portions of the amounts recovered by them as damages, it being nowhere made to appear that the plaintiff in error was injured by such action.
2. No error of law seems to have been committed by the triahjudge, and the evidence was sufficient to sustain the verdicts.

Judgment in each case affirmed.


All the Justices concurring.